                   Case 2:20-cv-00887-RAJ Document 105 Filed 08/04/20 Page 1 of 5




 1                                                           THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                         No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                             DECLARATION OF EMMA WILSON IN
     KYASHNA-TOCHA, ALEXANDER                            SUPPORT OF PLAINTIFFS’ MOTION FOR
11   WOLDEAB, NATHALIE GRAHAM,                           CONTEMPT
     AND ALEXANDRA CHEN,
12
                              Plaintiffs,
13
              v.
14
     CITY OF SEATTLE,
15
                              Defendant.
16

17
              I, Emma Wilson, declare and state as follows:
18
              1.       The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
              2.       I am a marketing manager and live in the Capitol Hill neighborhood of Seattle.
21
              3.       Since the protests in support of Black lives began in Seattle following George
22
     Floyd’s murder in May, my partner and I have regularly participated in demonstrations in
23
     Capitol Hill.
24

25

26

      WILSON DECL. ISO MOT. FOR                                                   Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –1                                   1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     149102810.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 105 Filed 08/04/20 Page 2 of 5




 1            4.       On July 25, 2020, my partner and I joined an anti-police brutality protest. We
 2   participated a march that started near Cal Anderson Park in Capitol Hill at approximately 2:00
 3   p.m., and circled through the neighborhood before looping back to the park later that afternoon.
 4            5.       At approximately 4:15 p.m., on the corner of 12th and Pine as we were returning
 5   to Cal Anderson, police officers on bikes showed up without any discernible warning. It was a
 6   sudden and scary show of force—the officers seemed to have been lying in wait further up Pine,
 7   before swiftly rolling down in a military-like “V” formation, hitting the right side of the march
 8   and splitting the group of marchers into two. To my observation, the march had been
 9   overwhelmingly peaceful all afternoon—although a few individuals had thrown rocks at
10   windows, causing superficial property damage—so I was taken by the sudden and severe law
11   enforcement presence.
12            6.       As they hit the intersection of 12th and Pine, the officers began rapidly and
13   repeatedly deploying flash bang grenades and some kind of chemical gas indiscriminately
14   into the crowd. I don’t know whether the gas was tear gas or aerosolized pepper spray, but
15   it stung my eyes, burned my throat and lungs, and caused my partner and me to cough.
16   The gas canisters and grenades landed throughout the crowd and at random. I couldn’t
17   tell who, if anyone, the police were aiming at, or what we might have done to provoke the
18   attack—but everyone was affected because it was so indiscriminate.
19            7.       During the march, my partner and I had remained towards the back of the
20   crowd, with families, elderly people, and those with disabilities or other mobility issues.
21   Some of these individuals now struggled to get out of the line of fire. Split off from the front
22   half of the group, we all tried our best to stick together and retreated back to 12th and Pike to get
23   away from the officers. Some marchers were panicked and disoriented, stumbling into one
24   another as we hurried away from the police line. We then had to turn up Pike because a flanking
25   group of officers had appeared on the horizon around 12th and Union, visibly blocking our
26   egress. Eventually, my partner and I rejoined the main group of protesters back on Pine by the

      WILSON DECL. ISO MOT. FOR                                                  Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –2                                  1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     149102810.1                                                                Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 105 Filed 08/04/20 Page 3 of 5




 1   park, where the other half of the marchers continued to suffer an onslaught of gas, spray, and
 2   flash bang grenades.
 3            8.       This initial law enforcement assault stretched into a two-hour-long ordeal. It was
 4   rhythmic, with police surging forward to forcibly push us west down Pine towards Broadway
 5   and as far back as Harvard, and then retreating back up to 11th and Pine, at which point the
 6   protesters would regroup and gather on Pine by Cal Anderson again.
 7            9.       Throughout these two hours, police continuously fired flash bangs, gas, and
 8   pepper spray into the crowd without warning, often in rapid bursts, causing waves of near-
 9   panic as we all tried to hold our ground despite the chaos. I watched multiple thrown
10   explosives (flash bangs and what I now know are “blast balls”) detonate both above
11   protesters’ heads and right at their feet. Clouds of chemical irritants wafted down the street,
12   again choking our lungs and stinging our eyes and skin. At one point, I was stunned to see a
13   tank-like vehicle following the police line as it forced us west; an armed sentry was visible
14   overlooking the scene from a hatch at the top of the vehicle, holding what looked like an assault
15   rifle. The entire experience was terrifying; I couldn’t believe the scale of the police response.
16            10.      Faced with the sudden barrage of gas, flash bang grenades, and pepper
17   spray, the crowd often jolted backwards on Pine in a way that I feared would cause people
18   to fall and be trampled underfoot. People were trying not to panic, but I think we were all
19   afraid, and some individuals moved very suddenly and haphazardly as they tried to
20   escape—often blindly because they had been maced—causing others to fall or be shoved to
21   one side as they passed. This struck me as extremely dangerous, with the potential for
22   vulnerable individuals to be trampled in the event of a panicked stampede.
23            11.      The police escalated the chaos by increasing the pace of each retreat, in some
24   cases pinning people against the retention wall surrounding Seattle Central and forcing them to
25   scramble up onto the grassy lawn at the corner of Harvard and Pine in order to get out of the
26   way. At one point, as we turned the corner onto Harvard, I looked back to see the police throw

      WILSON DECL. ISO MOT. FOR                                                  Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –3                                  1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     149102810.1                                                                Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 105 Filed 08/04/20 Page 4 of 5




 1   more explosives onto that lawn, where people were very clearly retreating. A flash bang or
 2   stun grenade exploded near one of our friends—a Seattle Public Schools teacher—leaving
 3   her noticeably dazed. I had to scream her name and physically pull her out of harm’s way
 4   because she was too stunned to react as the crowd and police continued moving.
 5            12.      My partner and I were extremely lucky not to be injured. Our eyes were burning,
 6   and we were coughing and gasping from the chemical smoke or gas in the air. But, fortunately,
 7   we escaped serious harm and stayed, despite our fear, until around 6:00 p.m. to support the other
 8   protesters. Eventually we succumbed to exhaustion and realized that we were putting ourselves
 9   at risk of injury if we stayed any longer; the situation had continued to deteriorate, and the
10   atmosphere was growing increasingly panicked. At that point, we went home.
11            13.      Both my partner and I are committed to standing up against police brutality and
12   systemic racism, and we plan to continue protesting for as long as we’re able. But we have been
13   appalled by the Seattle Police Department’s tactics in the last few months and know that every
14   time we go out to make our voices heard, we are putting ourselves at risk. Simply by being
15   present, we face the possibility of suffering serious physical harm due to the sudden and random
16   nature of the department's tactics, which I have personally witnessed escalate the tensions
17   between protesters and police.
18            14.      I am deeply disappointed that rather than seeking to “serve and protect”
19   Seattleites exercising their First Amendment rights, the police have demonstrated grave contempt
20   and aggression towards them, wielding “less lethal” weaponry at seemingly every opportunity.
21   It is a hard thing to come to terms with, but especially after experiencing the length and severity
22   of the police assault on July 25—when, as far as I could tell, the crowd was overwhelmingly
23   peaceful, and doing nothing more than marching when we were attacked—I have come to realize
24   that SPD is willing to violently retaliate against citizens seeking police reform.
25

26

      WILSON DECL. ISO MOT. FOR                                                  Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –4                                  1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     149102810.1                                                                Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 105 Filed 08/04/20 Page 5 of 5




 1            Executed this 4th day of August 2020 at Seattle, Washington.
 2            I declare under penalty of perjury under the laws of the United States and the State of
 3   Washington that the foregoing is true and correct.
 4

 5                                                                     By:________________________
 6                                                                                      EMMA WILSON
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      WILSON DECL. ISO MOT. FOR                                                  Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –5                                  1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     149102810.1                                                                Fax: 206.359.9000
